DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.

Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive. 
First applicant argues “Koizumi does not teach or suggest a combination wherein the shape of the plurality of light-emitting elements is determined in accordance with at least one of an angle at which light reaching the curved surface of the image carrier from each light-emitting element group reaches the image carrier, and a distance of each light-emitting element group from the image carrier.” This argument is not persuasive since the lenses LS, which act as a shielder having a transmissive portion, are shown to have a different shape in accordance with the distance from the midline (FIG. 9-11). Since what Koizumi is illuminating is 
Secondly Applicant argues, “Koizumi does not teach or suggest a combination that includes a shielder, wherein the shape of the transmissive portion of the shielder is determined in accordance with at least one of an angle at which light reaching the curved surface of the image carrier from each light-emitting element group reaches the image carrier, and a distance of each light- emitting element group from the image carrier.” Again, this argument is not persuasive since the term shielder having a transmissive portion is broad enough to be anticipated by a lens array. It’s unfortunate that the applicants Original Specification does not refer to the holes as apertures or the group of apertures as a collimator. Be that as it may a “shielder with a transmissive part” is anticipated by the lens set LS (FIG. 9-11) taught by Koizumi since a lens array directs the light beam to one spot, blocking/shielding other spots.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al. US 2009/0190228 A1 (Koizumi).
Regarding claim 1, Koizumi teaches an optical writing device comprising: 
an image carrier (21); 
an exposer (29) that exposes a curved surface of the image carrier; and  
5a control circuit (MC) that controls the exposer, 
wherein the exposer includes a light-emitting arrangement that includes a plurality of light-emitting element groups (295) having different positional relationships from one another with respect to the image carrier (FIG. 1), 
the light-emitting arrangement also optionally includes a shielder having transmissive portions that is arranged between the plurality of light-emitting groups and the image carrier (see the difference between the upstream Ls-U, middle LS-m, and downstream Ls-d lens row FIG. 9-11), and
wherein:
when the light-emitting arrangement includes the shielder, a shape of the transmissive portion of the shielder is determined in accordance with distance of each light-emitting element group from the image carrier (see the difference between the upstream Ls-U, middle LS-m, and downstream Ls-d lens row FIG. 9-11); and
when the light-emitting arrangement does not include the shielder, a shape of the plurality of light-emitting arrangement does not include the shielder, is determined in accordance with at least one of an angle at which light reaching the curved surface of the image carrier from each light-emitting element group reaches the image carrier, and a distance of each light-emitting element group from the image carrier (FIG 9-11, see arguments above); and 
when the light-emitting arrangement does not include the shielder, a shape of the plurality of light-emitting element groups is determined in accordance with at least one of an angle at which light reaching the curved surface of the image carrier from each light-emitting element group reaches the image carrier, and a distance of each light-emitting element group from the image carrier (FIG. 9-11 see arguments above).
Regarding claim 3, Koizumi teaches the optical writing device according to claim 1, wherein the control circuit performs control to make a light 20emission time per unit time (i.e., 
Regarding claim 4, Koizumi teaches the optical writing device according to claim 3, wherein the exposer includes the shielder (diaphragm 298) that regulates the light reaching the curved surface of the image carrier 25from each of the light-emitting element groups (¶0095-¶0096), the transmissive portions (perforating apertures AP) pass light from each light-emitting element group through a smaller area when the light reaching the curved surface of the image carrier from each light- emitting element group enters the image carrier at an angle farther from 90 degrees, or when a distance of each light-emitting element group from the image carrier is longer (FIG. 14).  
Regarding claim 5, Koizumi teaches the optical writing device according to claim 4, wherein the control circuit performs control to make the light emission time per unit time of each of the light-emitting element groups longer when an area of the transmissive portion corresponding to each light-emitting element group is smaller (¶0086-¶0091).    
Regarding claim 6, Koizumi teaches 35the optical writing device according to claim 4, wherein the light-emitting element groups all have an identical shape (FIG. 7).  
Regarding claim 7, Koizumi teaches the optical writing device according to claim 4, wherein each of the light-emitting element groups has the same shape as each corresponding transmissive portion or a shape covering each corresponding transmissive portion (FIG. 14).
Regarding claim 8, Koizumi teaches the optical writing device according to claim 1, wherein the configuration of the exposer is set such that an area of an image projected onto the curved surface of the image carrier is substantially the same for all of the light-emitting 
Regarding claim 9, Koizumi teaches the optical writing device according to claim 1, wherein the configuration of the exposer is set such that an area of an image projected onto the curved surface of the image carrier is substantially the same for all of the light-emitting element groups, regardless of the distance of each light-emitting element group from the image carrier (FIG. 11).  
Regarding claim 11, Koizumi teaches the optical writing device according to claim 1, wherein, in the exposer, a shape of one of the light-emitting element groups that has a first distance from the image carrier is different than a shape of another one of the light-emitting element groups that has a distance from the image carrier longer than the first distance (see the difference between the shape of the upstream and downstream lenses compared to the middle, FIG. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. US 2009/0190228 A1 (Koizumi) and Tsujino et al. US 2009/0160926 (Tsujino)
Regarding claims 2, 10, 12 and 13, Koizumi teaches the optical writing device according to claim 1. Koizumi differs from the instant claimed invention by not explicitly disclosing: the exposer, a shape of each light-emitting element group is adjusted to have a smaller area when a distance of each light-emitting element group from the image carrier is longer. However the configuration of adjusting the magnitude (i.e., size) of the light on the drum so that the upstream or image carrier at an angle other than 90, is smaller than the quantity in the middle (or 90 degree). Tsujino teaches the light emitting unit of Koizmi but specifies (¶0088) that “the light emitting elements 2951 of the light emitting element groups 295 for forming the sports SP at a more upstream side are set to have less (smaller) light quantities.” Furthermore Tsujino teaches the light emitting elements have different shapes (i.e., large and small circles) because of the difference in diameter DLm_1 > Dlm_2 > Dlm_3, ¶0087-¶0088, FIG. 15).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration taught by Tsujino with the device taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 2852